          Case 1:20-cv-00890-AJN Document 24 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      6/11/2020



  Abdulbaqi Abdullah Qasm Al Aswad,

                          Plaintiff,
                                                                                 20-cv-890 (AJN)
                 –v–
                                                                                      ORDER
  William Barr, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        Plaintiff in this action has filed a complaint for a writ of mandamus against the United

States Citizenship and Immigration Services. Dkt. No. 1. However, despite being served, the

Government has not yet appeared in this action. Plaintiff is thus directed to move for default

judgment pursuant to the Undersigned’s Individual Practices in Civil Cases no later than July 3,

2020.




        SO ORDERED.

 Dated: June 8, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
